--------------------------------------------------------------------------------

Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


among


THE SELLERS LISTED ON THE SIGNATURE PAGE HERETO
 
and
 
MERGE HEALTHCARE SOLUTIONS INC.
 
and
 
CHARLES ZUCKERMAN (AS THE SELLERS’ REPRESENTATIVE)
 
dated as of
 
FEBRUARY 25, 2015
 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”), dated as of February 25, 2015,
is entered into between persons listed on the signature page hereto (the
“Sellers”), Merge Healthcare Solutions Inc., a Delaware corporation (the
“Buyer”) and Charles Zuckerman as attorney-in-fact and agent for and on behalf
of the Sellers as contemplated by this Agreement (the “Sellers’
Representative”).
 
RECITALS:
 
WHEREAS, the Sellers own at least 90% of the issued and outstanding shares of
common stock (the shares held by the Sellers, the “Shares”) of DR Systems, Inc.,
a California corporation (the “Company”); and
 
WHEREAS, the Sellers wish to sell to the Buyer, and the Buyer wishes to purchase
from the Sellers, the Shares, subject to the terms and conditions set forth
herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
Definitions
 
The following terms have the meanings specified or referred to in this Article
I:
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in the State of California are authorized or required
by Law to be closed for business.
 
“Cash Out Merger” has the meaning set forth in Section 3.02.
 
“Closing” means the completion of the sale to and purchase by the Buyer of the
Shares under this Agreement, which shall take at, and shall be effective at
approximately, 8:00 AM Pacific time on the Closing Date.
 
“Closing Cash Balance” means the actual cash balance in the Company’s various
checking accounts at the end of the Business Day preceding the Closing Date,
minus the Reserve Fund.
 
“Closing Date” means the date of this Agreement.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership (in
each case other than any restrictions on transfer set forth in the Company’s
by-laws that preceded the Restated By-Laws).
 

--------------------------------------------------------------------------------

“Enterprise Value” means (i) USD$74,639,415, plus (ii) the amount, if any, that
the Closing Cash Balance exceeds USD$4,500,000, minus (iii) the amount, if any,
that USD$4,500,000 exceeds the Closing Cash Balance.
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Legal Fees Fund” has the meaning set forth in Section 5.06.
 
“Losses” means losses, damages, liabilities, deficiencies, actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers.
 
“Majority in Interest” has the meaning set forth in Section 5.07.
 
“Minority Shareholders” has the meaning set forth in Section 3.02.
 
“Option Cancellation Agreements” has the meaning set forth in Section 4.01(v).
 
 “Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
 “Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
 
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
 
“Per Share Merger Consideration” has the meaning set forth in Section 3.02.
 
“Per Share Purchase Price” has the meaning set forth in Section 2.02.
 
“Reserve Fund” has the meaning set forth in Section 5.06.
 
“Reicher Employment Agreement” has the meaning set forth in Section 4.01(ii).
 
“Restated By-Laws” means the amended and restated by-laws of the Company adopted
by the Company’s Board of Directors on February 17, 2015.
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Securities Act” has the meaning set forth in Section 6.11.
 
“Seller Indemnitees” has the meaning set forth in Section 3.03.
 

--------------------------------------------------------------------------------

“Sellers’ Representative” has the meaning set forth in the preamble to this
Agreement.
 
“Sellers’ Representative Indemnified Persons” and “Sellers Representative
Indemnified Person” have the meaning set forth in Section 5.04.
 
“SMRH” has the meaning set forth in Section 6.06.
 
“Tax” or “Taxes” means all federal, state, local, foreign and other income,
gross receipts, sales, use, production, medical device, ad valorem, transfer,
franchise, registration, profits, license, lease, service, service use,
withholding, payroll, employment, unemployment, estimated, excise, severance,
environmental, stamp, occupation, premium, property (real or personal), real
property gains, windfall profits, escheat, customs, duties or other taxes, fees,
assessments or charges of any kind whatsoever, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
“Zuckerman Employment Agreement” has the meaning set forth in Section 4.01(iii).
 
ARTICLE II
Purchase and sale
 
Section 2.01         Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, the Sellers shall sell to the Buyer, and the Buyer
shall purchase from the Sellers, the Shares, free and clear of all Encumbrances,
in exchange for, in respect of each Share, the Per Share Purchase Price.
 
Section 2.02         Per Share Purchase Price. The cash purchase price for each
Share (the “Per Share Purchase Price”) shall be equal to the quotient obtained
by dividing (a) the Enterprise Value by (b) the number of the Company’s issued
and outstanding shares of common stock as of the Closing.
 
ARTICLE III
Covenants
 
Section 3.01         Confidentiality. From and after the Closing, the Sellers
shall, and shall cause their Affiliates to, hold, and shall use commercially
reasonable efforts to cause their respective Representatives to hold, in
confidence any and all information, whether written or oral, concerning the
Company, except to the extent that the Sellers can show that such information
(a) is generally available to and known by the public through no fault of the
Sellers, any of their Affiliates or their respective Representatives; or (b) is
lawfully acquired by the Sellers, any of their Affiliates or their respective
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation. If the Sellers or any of their Affiliates or their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, the Sellers shall
promptly notify the Buyer in writing and shall disclose only that portion of
such information which the Sellers are advised by counsel in writing is legally
required to be disclosed.
 
Section 3.02         Cash Out Merger. The Buyer shall, within ninety (90) days
following the Closing Date, cause the Company to enter into a merger agreement
with, and effect a merger of the Company with, the Buyer or a corporation,
limited liability company or similar business entity that is wholly-owned by the
Buyer (the “Cash Out Merger”). In the Cash Out Merger, each share of the
Company’s common stock issued and outstanding immediately following the Closing
other than those shares held by the Buyer (the holders of such shares, the
“Minority Shareholders”) shall be converted into the right to receive from the
Buyer an amount in cash equal to no less than the Per Share Purchase Price (the
“Per Share Merger Consideration”). The Buyer shall, promptly following the
closing of the Cash Out Merger, deliver to each Minority Shareholder
notification of the Cash Out Merger, which notification shall include adequate
explanation for the Minority Shareholder to understand the transaction,
his/her/its entitlement to the Per Share Merger Consideration and how to receive
the Per Share Merger Consideration. The Buyer shall cause the Per Share Merger
Consideration to be paid to a Minority Shareholder in cash (by wire transfer or
check) promptly following the delivery by such Minority Shareholder to the Buyer
or its designee of such Minority Shareholder’s stock certificate (together with
a signed certificate separate from assignment or other endorsement as reasonably
requested by the Buyer) or affidavit of lost certificate (in a form reasonably
acceptable to the Buyer), in either case representing the shares of the
Company’s common stock held by such Minority Shareholder. No Minority
Shareholder shall be required to pay a bond with respect to a lost stock
certificate. The Per Share Merger Consideration shall not be subject to any
adjustment or indemnification mechanism that results or could result in the Per
Share Merger Consideration to be reduced to an amount that is less than the Per
Share Purchase Price. Each Minority Shareholder is expressly a third party
beneficiary of this Section 3.02, and is entitled to enforce the covenants of
the Buyer pursuant to this Section 3.02 in any court or arbitration of
appropriate jurisdiction.
 

--------------------------------------------------------------------------------

Section 3.03         Indemnification. The Buyer shall indemnify and defend each
Seller, the members of the Company’s Board of Directors and the Company’s
executive officers as of immediately prior to the Closing and their respective
Affiliates and Representatives (collectively, the “Seller Indemnitees”) against,
and shall hold each of them harmless from and against, and shall pay and
reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Seller Indemnitees based upon, arising out of, with respect to
or by reason of (a) any claim by a Minority Shareholder relating to this
Agreement, (b) any claim relating to the Cash Out Merger, (c) the adoption by
the Company’s Board of Directors of the Restated By-Laws and (d) any claim of or
actual breach of a fiduciary duty by a Seller Indemnitee related to the
transactions contemplated by this Agreement or the adoption of the Restated
By-Laws; provided, however, that the Seller Indemnitees shall not be entitled to
indemnification by the Buyer with respect to Losses to the extent caused by or
arising from (1) adoption of any amendments to the Company’s by-laws that do not
relate to a requirement to obtain shareholder approval prior to consummating the
transactions contemplated herein, or (2) gross negligence, fraud or willful
misconduct on the part of any of the Seller Indemnitees, and provided further
that the Seller Indemnitees shall allow the Buyer to control the defense and
settlement of any claim for which indemnification is sought pursuant to this
Section 3.03. The Company shall and the Buyer shall cause the Company to obtain
as of the Closing Date “tail” insurance policies with a claims period of six (6)
years from the Closing Date with at least the same coverage and amounts, and
containing terms and conditions that are not less advantageous to the directors
and officers of the Company, in each case with respect to claims arising out of
or relating to events which occurred on or prior to the Closing Date (including
in connection with the transactions contemplated by this Agreement). Each Seller
Indemnitee is expressly a third party beneficiary of this Section 3.03, and is
entitled to enforce the covenants of the Buyer pursuant to this Section 3.03 in
any court or arbitration of appropriate jurisdiction.
 
Section 3.04        Consents. If any consent, approval or authorization
necessary to preserve any right or benefit under any contract to which the
Company is a party is not obtained prior to the Closing, the Sellers’
Representative shall, subsequent to the Closing, cooperate with the Buyer and
the Company in attempting to obtain such consent, approval or authorization as
promptly thereafter as practicable.
 
Section 3.05         Taxes.
 
(a)            Without the prior written consent of the Buyer, the Sellers shall
not, to the extent it may affect, or relate to, the Company, make, change or
rescind any Tax election, amend any Tax Return or take any position on any Tax
Return, take any action, omit to take any action or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of the Buyer or the Company in respect of any
Post-Closing Tax Period.
 

--------------------------------------------------------------------------------

(b)            All transfer, documentary, sales, use, stamp, registration, value
added and other similar Taxes and fees (including any penalties and interest)
incurred in connection with the transfer of the Shares in accordance with this
Agreement shall be borne and paid by the Sellers when due.
 
(c)            The Buyer shall prepare, or cause to be prepared, all Tax Returns
required to be filed by the Company after the Closing Date with respect to a
Pre-Closing Tax Period, and shall pay or cause to be paid all Taxes due with
respect thereto.  Such Tax Returns shall be prepared in a manner consistent with
the Company's past practice except as otherwise required by applicable Law.
 
(d)            The Company shall promptly pay to the Sellers (in accordance with
their respective pro rata receipt of Per Share Purchase Price) the amount of
each and every refund, credit or offset of Tax liability received, credited or
allowed to the Company in any Taxable period beginning on or after the Closing
Date attributable to any Tax paid prior to the Closing with respect to any and
all Taxable periods or portion thereof ending on or before the Closing Date.
 
(e)            Buyer and the Sellers’ Representative shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the preparation and filing of Tax Returns pursuant to this Section 3.05, with
any audit, litigation or other proceeding with respect to Taxes of the Company,
and with the filing of any amended Tax Return for any Pre-Closing Tax Period
reasonably requested by either party.
 
Section 3.06         Financial Statements. The Sellers’ Representative shall
cooperate with the Company and the Company’s auditors to complete the audit of
the Company’s financial statements for the fiscal year ended December 31, 2014
in accordance with GAAP, as well as the unaudited financial statements for the
period January 1, 2015 through the Closing Date.
 
Section 3.07        Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.
 
ARTICLE IV
Closing Deliverables
 
Section 4.01         Sellers’ Closing Deliverables. At or prior to the Closing,
the Sellers’ Representative shall deliver or cause to be delivered the
following:
 
(i)            a statement or statements showing the Closing Cash Balance;
 
(ii)          an executed employment agreement by Dr. Murray Reicher in the form
attached to this Agreement as Schedule A (the “Reicher Employment Agreement”);
 
(iii)         an executed employment agreement by Charles Zuckerman in the form
attached to this Agreement as Schedule B (the “Zuckerman Employment Agreement”);
 
(iv)         the resignations of the directors and officers of the Company set
forth on Schedule C to this Agreement;
 
(v)          fully executed stock option cancellation agreements in the form
attached to this Agreement as Schedule D (the “Option Cancellation Agreements”)
between the Company and each of the holders of stock options issued by the
Company;
 
(vi)         a good standing certificate (or its equivalent) for the Company
from the secretary of state or similar Governmental Authority of the
jurisdiction under the Laws in which the Company is organized;
 

--------------------------------------------------------------------------------

(vii)       stock certificates duly endorsed in blank or accompanied by stock
powers or other instruments of transfer duly executed in blank or affidavits of
lost certificate (in a form reasonably acceptable to the Buyer) with respect to
all of the Shares; and
 
(viii)      wire instructions for each Seller for the wire transfer by the Buyer
of the Per Share Purchase Price for each Share held by such Seller.
 
Section 4.02         Buyer’s Closing Deliverables. At or prior to Closing, the
Buyer shall deliver or cause to be delivered the following:
 
(i)            to each Seller, by wire transfer of immediately available funds,
the Per Share Purchase Price for each Share held by such Seller;
 
(ii)           the Reicher Employment Agreement executed by a duly authorized
Representative of the Company; and
 
(iii)         the Zuckerman Employment Agreement executed by a duly authorized
Representative of the Company.
 
ARTICLE V
SELLERS’ REPRESENTATIVE
 
Section 5.01        Appointment. The Sellers hereby appoint Charles Zuckerman as
the Sellers’ Representative, to act as agent and attorney-in-fact for, in the
name and on behalf of the Sellers. The Sellers’ Representative shall have full
power and authority to represent all of the Sellers and their successors with
respect to all matters arising under this Agreement and the transactions
contemplated hereby and all actions taken by the Sellers’ Representative
hereunder shall be binding upon all such Sellers and their successors as if
expressly confirmed and ratified in writing by each of them and no Seller shall
have the right to object, dissent, protest or otherwise contest the same. The
Sellers’ Representative hereby accepts such appointment. The Sellers’
Representative may take any and all actions which it believes are necessary or
appropriate under this Agreement for, in the name and on behalf of the Sellers,
as fully as if the Sellers were acting on their own behalf, including giving and
receiving any notice or instruction permitted or required under this Agreement
by the Sellers’ Representative or any Seller, interpreting all of the terms and
provisions of this Agreement, authorizing payments to be made with respect
hereto or thereto, obtaining reimbursement as provided for herein for all
out-of-pocket fees and expenses and other obligations of or incurred by the
Sellers’ Representative in connection with this Agreement, dealing with the
Buyer under this Agreement with respect to all matters arising under this
Agreement, taking any and all other actions specified in or contemplated by this
Agreement, and engaging counsel, accountants or other agents in connection with
the foregoing matters. The Sellers’ Representative may also refrain from taking
any such actions in its sole discretion. Without limiting the generality of the
foregoing, the Sellers’ Representative shall have full power and authority to
interpret all the terms and provisions of this Agreement and to consent to any
amendment hereof or thereof for, in the name and on behalf of all such Sellers
and such successors.
 
Section 5.02         Authority. The Sellers hereby authorize the Sellers’
Representative, for, in the name and on behalf of the Sellers to:
 
(a)            receive all notices or documents given or to be given to any of
the Sellers by the Buyer pursuant hereto or in connection herewith and to
receive and accept service of legal process in connection with any suit or
proceeding arising under this Agreement;
 
(b)            deliver to the Buyer at the Closing all certificates and
documents to be delivered to Buyer by any of the Sellers pursuant to this
Agreement, together with any other certificates and documents executed and
delivered by any of the Sellers and deposited with the Sellers’ Representative
for such purpose;
 

--------------------------------------------------------------------------------

(c)            deliver to the Buyer at the Closing all certificates and
documents to be delivered to the Buyer by any of the Sellers pursuant to this
Agreement, together with any other certificates and documents executed and
delivered by any of the Sellers and deposited with the Sellers’ Representative
for such purpose;
 
(d)            engage counsel, and such accountants and other advisors for any
of the Sellers and incur such other expenses on behalf of any of the Sellers in
connection with this Agreement and the transactions contemplated hereby as the
Sellers’ Representative may in its sole discretion deem appropriate; and
 
(e)            take such action on behalf of any of the Sellers, or refrain from
taking such action, as the Sellers’ Representative may in its sole discretion
deem appropriate in respect of: (i) taking such other action as the Sellers’
Representative or any of the Sellers is authorized to take under this Agreement;
(ii) receiving all documents or certificates and making all determinations, on
behalf of any of the Sellers, required under this Agreement; (iii) all such
other matters related to the consummation of this Agreement and the transactions
contemplated hereby; and (iv) all such action after the Closing Date to carry
out any of the transactions contemplated by this Agreement.
 
All actions, decisions and instructions of the Sellers’ Representative shall be
conclusive and binding upon all of the Sellers and no Seller shall have any
claim or cause of action against the Sellers’ Representative, and the Sellers’
Representative shall have no liability to any Seller, for any action taken or
not taken, decision made or instruction given by the Sellers’ Representative in
connection with this Agreement, except in the case of its own fraud or willful
misconduct.
 
Section 5.03         Exculpation; Limitation of Liability.
 
(a)            The Sellers’ Representative shall incur no liability to the
Sellers with respect to any action taken or suffered by it in reliance upon any
note, direction, instruction, consent, statement or other documents reasonably
believed by the Sellers’ Representative to be genuinely and duly authorized by
at least a Majority in Interest of the Sellers, nor for other action or inaction
taken or omitted in connection with this Agreement, in any case except for
liability to the Sellers for the Sellers’ Representative’s own fraud or willful
misconduct. In the exercise or performance of its powers, rights, duties and
privileges hereunder, the Sellers’ Representative shall be entitled to rely upon
any document or instrument reasonably believed by him to be genuine, accurate as
to content and signed by any Seller. The Sellers’ Representative may assume that
any Person purporting to give any notice in accordance with the provisions
hereof Agreement has been duly authorized to do so.
 
(b)            The Sellers’ Representative may, in all questions arising under
this Agreement, rely on the advice of counsel, and for anything done or omitted
by the Sellers’ Representative in accordance with such advice, the Sellers’
Representative shall not be liable to any Seller.
 
(c)            If the Sellers’ Representative is required by the terms of this
Agreement to determine the occurrence of any event or contingency, the Sellers’
Representative shall, in making such determination, be liable to the Sellers
only for its proven bad faith as determined in light of all the circumstances,
including the time and facilities available to it in the ordinary conduct of
business. In determining the occurrence of any such event or contingency, the
Sellers’ Representative may request from any of the Sellers such reasonable
additional evidence as the Sellers’ Representative in its sole discretion may
deem necessary to determine any fact relating to the occurrence of such event or
contingency, and may at any time inquire of and consult with others, including
the Buyer, any indemnified party of the Buyer or any of the Sellers, and the
Sellers’ Representative shall not be liable to any Seller for any damages
resulting from its delay in acting under this Agreement pending his receipt and
examination of additional evidence requested by it.
 
(d)            No provision of this Agreement shall require the Sellers’
Representative to expend or risk its own funds or otherwise incur any financial
liability in the exercise or performance of any of its powers, rights, duties or
privileges under this Agreement if there shall be reasonable grounds for
believing that repayment of such funds or adequate indemnification against such
risk or liability is not reasonably assured to it.
 

--------------------------------------------------------------------------------

(e)            The Sellers’ Representative may exercise and perform any of the
powers, rights, duties or privileges vested in it under this Agreement either
itself or by or through its attorney or other Representatives, and the Sellers’
Representative shall not be answerable or accountable for any act, default,
neglect or misconduct of any such attorney or Representative or for any damages
to the Sellers resulting from any such act, default, neglect or misconduct,
unless the Sellers’ Representative engaged in fraud or willful misconduct in the
selection and continued employment thereof.
 
(f)            In no event shall the Sellers’ Representative be liable to any
Seller or any other Person for any indirect, punitive, special or consequential
damages.
 
Section 5.04         Reimbursement of Costs; Indemnification. The Sellers, in
accordance with their respective pro rata receipt of Per Share Purchase Price,
shall hold harmless and indemnify the Sellers’ Representative and his
Representatives and their respective Affiliates and Representatives
(collectively, the “Sellers’ Representative Indemnified Persons” and each a
“Sellers’ Representative Indemnified Person”) from and against, and shall
compensate and reimburse the Sellers’ Representative Indemnified Persons for,
any damages, losses, costs or expenses that are suffered or incurred by any
Sellers’ Representative Indemnified Person or to which any Sellers’
Representative Indemnified Person may otherwise become subject (regardless of
whether or not such damages, losses, costs or expenses relate to any third-party
claim) and which arise from or as a result of the performance or exercise by the
Sellers’ Representative, directly or through its Representatives, of its powers,
rights, duties or privileges under this Agreement, including damages resulting
from the active negligence or gross negligence of the Sellers’ Representative or
the active negligence or gross negligence of its Representatives, other than
such damages resulting from the Sellers’ Representative Indemnified Person’s
fraud or willful misconduct. This indemnification shall survive the termination
of this Agreement.
 
Section 5.05         Attorney-In-Fact.
 
(a)            The Sellers’ Representative is hereby appointed and constituted
the true and lawful attorney-in-fact of each Seller, with full power in his, her
or its name and on his, her or its behalf to act according to the terms of this
Agreement in the absolute discretion of the Sellers’ Representative, and in
general to do all things and to perform all acts including, without limitation,
executing and delivering any agreements, certificates, receipts, instructions,
notices or instruments contemplated by or deemed advisable in connection with
this Agreement. The Sellers’ Representative hereby accepts such appointment.
 
(b)            This power of attorney and all authority hereby conferred is
granted and shall be irrevocable and shall not be terminated by any act of any
Seller, by operation of law, whether by such Seller’s death, disability
protective supervision or any other event. Without limitation to the foregoing,
this power of attorney is to ensure the performance of a special obligation and,
accordingly, each Seller hereby renounces its, his or her right to renounce this
power of attorney unilaterally any time before the sixth (6th) anniversary of
the date of this Agreement.
 
Section 5.06        Sellers’ Representative Reserve Fund and Legal Fees Fund. At
the Closing, the Sellers’ Representative shall transfer an amount equal to
$300,000 (the “Reserve Fund”) and an amount equal to $77,500 (the “Legal Fees
Fund”) from Company’s bank account into a separate account at a United States
financial institution designated by the Sellers’ Representative, provided that
such deposit shall be insured by the Federal Deposit Insurance Corporation and,
provided, further, that such account shall inure to the benefit of any successor
Sellers’ Representative hereunder. The Sellers’ Representative may in its sole
discretion apply the Reserve Fund and the Legal Fees Fund to defray, offset, pay
or reimburse any charges, fees, costs, Taxes, liabilities or expenses of or
incurred by the Sellers or the Sellers Representative (in its capacity as
Sellers’ Representative) under this Agreement, including fees of accountants and
legal counsel. The Sellers agree that, aside from the Legal Fees Fund, the Buyer
shall have no obligation to pay for any legal fees or costs incurred by the
Sellers or the Company in connection with the transactions contemplated herein
and the Sellers’ Representative shall be solely responsible for ensuring payment
of all SMRH invoices issued for services rendered in relation this Agreement and
the transactions contemplated among the parties hereto.  When the Sellers’
Representative determines, in its sole discretion, that the Reserve Fund is no
longer necessary to assure the full payment of all amounts set forth in the
previous sentence, the Sellers’ Representative shall distribute the remaining
funds to the Sellers pro rata based on the Sellers’ ownership of the Shares.
 

--------------------------------------------------------------------------------

Section 5.07         Successors. If any Sellers’ Representative shall die,
become disabled, resign or otherwise be unable to fulfill its responsibilities
hereunder, Sellers who received a majority of the Per Share Purchase Price
pursuant to this Agreement (the “Majority in Interest”) shall appoint a new
Sellers’ Representative as soon as reasonably practicable. If the Majority in
Interest of the Sellers shall not have appointed a successor Sellers’
Representative within twenty (20) days after receipt of notice of the death,
disability, resignation or other termination of the Sellers’ Representative, the
Buyer or the Company may petition any court of competent jurisdiction for the
appointment of either (i) a Seller who received at least 15% of the Per Share
Purchase Price paid to the Sellers, or (ii) an officer or director of the
Company immediately prior to the Closing, as the successor Sellers’
Representative or for other appropriate relief, and any such resulting
appointment shall be binding upon all Sellers, all parties hereto and all
beneficiaries hereof. Any successor Sellers’ Representative shall accept his,
her or its appointment, and such appointment shall become effective upon such
successor executing and delivering to the Buyer counterpart signature pages to
this Agreement. In the event that any Sellers’ Representative is an entity, any
such Sellers’ Representative agrees that it shall not commence proceedings to
liquidate, dissolve or wind up its affairs without providing to the Buyer and
each other Seller prior written notice of its intention to do so.
 
ARTICLE VI
Miscellaneous
 
Section 6.01        Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
 
Section 6.02        Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 6.02):
 
If to the Sellers or Sellers’ Representative:
Charles Zuckerman
11020 Caminito Vista Pacifica
San Diego, CA 92131
 
with a copy to:
Sheppard, Mullin, Richter & Hampton LLP
12275 El Camino Real, Suite 200
San Diego, California 92130
Attention:             Robert G. Copeland
 
If to the Buyer:
Merge Healthcare Solutions Inc.
350 N. Orleans Street, 1st Floor
Chicago, IL 60654
Attention:             General Counsel

 

--------------------------------------------------------------------------------

Section 6.03         Interpretation. For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein
to a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.
 
Section 6.04         Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.
 
Section 6.05        Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 6.06        Counsel for the Company and the Sellers’ Representative.
Sheppard Mullin Richter & Hampton, LLP (“SMRH”) is legal counsel to the Company
and the Sellers’ Representative for the transactions contemplated by this
Agreement. If the Sellers’ Representative so desires, without the need for any
consent or waiver by the Buyer, the Company, any Seller, any Affiliate of any
one or more of them or any other Person, SMRH shall be permitted to represent
the Sellers’ Representative after the Closing in connection with any matter,
including, without limitation, anything related to the transactions contemplated
by this Agreement, any other agreements referenced herein or any disagreement or
dispute relating thereto. Without limiting the generality of the foregoing,
after the Closing, SMRH shall be permitted to represent the Sellers’
Representative, any of his agents or Affiliates, or any one or more of them, in
connection with any negotiation, transaction, claim or dispute (which includes
litigation, arbitration or any other adversary proceeding) with the Buyer, the
Company, any Seller, or any of their agents or Affiliates under or relating to
this Agreement, any transaction contemplated by this Agreement, and any related
matter, such as claims or disputes arising under other agreements entered into
in connection with this Agreement. Upon and after the Closing, the Company’s
attorney-client relationship with SMRH shall be deemed to be terminated, unless
and to the extent SMRH is specifically engaged in writing by the Company to
represent the Company after Closing and such engagement involves either no
conflict of interest with respect to the Sellers’ Representative or such
conflict is waived by the Sellers’ Representative. Any such representation of
the Company by SMRH after the Closing shall not affect the foregoing provisions
hereof. For example, and not by way of limitation, even if SMRH is representing
the Company after the Closing, SMRH shall be permitted simultaneously to
represent the Sellers’ Representative in any matter, including any disagreement
or dispute relating hereto.
 
Section 6.07        Attorney-Client Privilege. The Buyer agrees to waive and
that neither it nor any of its Affiliates shall have the right to assert the
attorney-client privilege as to pre-closing and post-closing communications
between the Sellers’ Representative, the Company, any of their Affiliates or any
one or more of them, on one hand, and SMRH, on the other hand, to the extent
that the privileged communications relate to this Agreement or any of the other
agreements entered into in connection with the transactions contemplated by this
Agreement or to the transactions contemplated hereby and thereby. The parties
agree that following the Closing only the Sellers’ Representative shall be
entitled to assert or waive such attorney-client privilege in connection with
such communications. The files generated and maintained by SMRH as a result of
SMRH’s representation of the Company and the Sellers’ Representative in
connection with this Agreement or any of the other agreements entered into in
connection with the transactions contemplated by this Agreement or any of the
transactions contemplated hereby or thereby or any efforts to sell the Shares to
the Buyer or any other Person shall be and become the exclusive property of the
Sellers’ Representative. The attorney-client privilege may be waived on behalf
of the Sellers’ Representative only by the Sellers’ Representative.
 

--------------------------------------------------------------------------------

Section 6.08         Entire Agreement. This Agreement constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.
 
Section 6.09        Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.
 
Section 6.10        No Third-party Beneficiaries. Except as expressly provided
for in this Agreement, this Agreement is for the sole benefit of the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
 
Section 6.11        Buyer Confirmation. The Buyer is acquiring the Shares for
investment only, and not with a view toward or for sale in connection with any
distribution thereof, or with any present intention of distributing or selling
any of the Shares. The Buyer understands that the transactions contemplated
hereby have not been, and will not be, the subject of a registration statement
filed under the Securities Act of 1933, as amended (the “Securities Act”), or
qualified under any state securities law. The Buyer understands that none of the
Shares may be resold unless such resale is registered under the Securities Act
and qualified under applicable state securities laws, or an exemption from such
registration and qualification is available. The Buyer confirms that it is an
“accredited investor” as defined as of the date hereof in Regulation D of the
Securities Act. The Buyer hereby confirms that: (i) it is relying on its own
investigation and analysis in entering into this Agreement and the transactions
contemplated by this Agreement, (ii) it is an informed and sophisticated
participant in the transactions contemplated by this Agreement, and (iii) it has
undertaken such investigation, and has been provided with and has evaluated such
documents and information, as it has deemed necessary in connection with the
execution, delivery and performance of this Agreement. The Buyer acknowledges
and agrees that, except as expressly set forth in this Agreement, no
representation or warranty, express or implied, of a Seller, the Company or any
of their respective Affiliates, with respect to the Company, shall form the
basis of any claim against any of the Sellers or any of their respective
Affiliates with respect thereto or with respect to any related matter.
 
Section 6.12        Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
Section 6.13         Governing Law; Waiver of Jury Trial. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Delaware without giving effect to any choice or conflict of law provision or
rule. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
 

--------------------------------------------------------------------------------

Section 6.14        Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.
 
Section 6.15        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
 
[Signature page follows.]
 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
Merge Healthcare Solutions Inc.
 
 
By:
/s/ Justin C. Dearborn
 
Name:
Justin C. Dearborn
 
Title:
Chief Executive Officer
 

 
Sellers’ Representative
 
 
 
/s/ Charles Zuckerman
 
Charles Zuckerman
 



[BUYER AND SELLERS’ REPRESENTATIVE SIGNATURE PAGE]
 

--------------------------------------------------------------------------------

[SELLERS’ SIGNATURE PAGE TO THE STOCK PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 

 
Name of Trust: Leo Zuckerman Trust DTD December 11, 1991
   
By: Leo Zuckerman
   
Signature:
/s/ Leo Zuckerman    
Title: Trustee
   
Date: February 17, 2015
     
Curtis Family Trust DTD January 23, 2012
   
By: Kent W. Curtis
   
Signature:
/s/ Kent W. Curtis    
Title: Co-Trustee
   
Date: February 20, 2015
     
Name of Trust: CJZ 2007 Trust
   
By: Charles Zuckerman
   
Signature:
/s/ Charles Zuckerman     
Title: Trustee
   
Date: February 17, 2015
     
Blue Sea L.L.C.
   
By: Evan K. Fram, Manager
   
Signature:
/s/ Evan K. Fram    
Date:  February 19, 2015

 

--------------------------------------------------------------------------------

 
Sarro-Porritt Family Trust
   
By: Richard C. Porritt
   
Signature:
/s/ Richard C. Porritt    
Title:  Trustee
   
Date:  February 19, 2015
     
Reicher Family Trust
   
By: Murray Reicher
   
Signature:
/s/ Murray Reicher    
Title:  Trustee
   
Date:  February 17, 2015






--------------------------------------------------------------------------------

SCHEDULE A
 
FORM OF DR. MURRAY REICHER EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into by and between Merge
Healthcare Incorporated, a Delaware corporation (the "Company"), and Dr. Murray
Reicher (the "Executive") effective as of the 25th day of February, 2015 (the
“Effective Date”).
 
WHEREAS, the Executive has certain skills, experience and expertise which the
Company has determined it desires to employ; and
 
WHEREAS, the Executive has indicated the desire to be so employed.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


Employment Period. The employment relationship shall be “at will” and can be
terminated by either the Executive or the Company at any time for any reason not
prohibited by law, subject to Section 0 and the other terms and conditions of
this Agreement.


 Position and Duties.
 
Position. The Executive shall serve as the Company’s Chief Medical Officer with
such authority, duties and responsibilities as are commensurate with such
position and as may be consistent with such position, reporting to the Chief
Executive Officer (the “CEO”) or the Chief Operating Officer of the Company. The
Executive shall, if requested, also serve as a member of the board of directors
of the Company (the "Board") or as an officer or director of any affiliate of
the Company for no additional compensation.
 
Duties. The Executive shall devote substantially all of his business time and
attention to the performance of the Executive's duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of the
CEO.  Notwithstanding, the executive shall be able to devote attention and
retain investment in Health Companion, Inc. and Health Beacons, Inc. provided
that these efforts do not interfere with the Executive’s full time employment at
the Company or his fiduciary duties as a member of the Board and the Company’s
executive management team. The executive is a board member and investor in these
entities.  Health Companion, LLC has a business distribution agreement with DR
Systems, Inc.  The executive shall be based in San Diego.
 
Compensation.
 
Base Salary. The Executive shall receive an annual base salary ("Annual Base
Salary") of $300,000 payable in periodic installments in accordance with the
Company's customary payroll practices.
 
Annual Bonus. For each fiscal year that the Executive is employed by the
Company, the Executive shall be entitled to participate in the Company's annual
incentive bonus plan then in effect (the "Annual Target Bonus").  The
Executive’s Annual Target Bonus for the calendar year 2015 shall be equivalent
to 100% of the Executive’s Annual Base Salary. The Annual Target Bonus shall be
weighted equally between (i) the Company’s annual incentive plan, and (ii)
achieving pre-defined goals such as an expense reduction target to be mutually
agreed upon between the Executive and the Board.
 
Stock Options. The Executive shall be eligible to participate in the Company’s
2015 Equity Plan, as amended, or any successor plan (the “Plan”), subject to the
terms of the Plan, as determined by the Board, in its discretion.  Subject to
recommendation by the Compensation Committee of the Board, approval by the
Board, and the terms and conditions of the Plan, the Executive shall be granted
250,000 non-qualified stock options in the Company’s common stock with a vesting
period of four years.
 

--------------------------------------------------------------------------------

Other Benefits. The Executive shall be entitled to participate in all employee
welfare, perquisites, fringe benefit, vacation and other benefit plans,
practices, policies and programs generally applicable to the senior executives
of the Company.
 
Expenses. The Executive shall be entitled to receive reimbursement for all
expenses incurred by the Executive in accordance with the Company's policies for
its senior executives as in effect from time to time.
 
Termination of Employment.
 
Death or Disability. The Executive's employment shall terminate automatically
upon the Executive's death or Disability. “Disability” means the Executive’s
inability, due to illness, accident, injury, physical or mental incapacity or
other disability, to carry out effectively the Executive’s duties and
obligations to the Company for a period of at least 90 consecutive days or for
shorter periods aggregating at least 120 days (whether or not consecutive)
during any 12 month period.  A Disability shall be determined in the reasonable
judgment of the CEO in consultation with the Board, and shall be deemed to have
occurred on the date that the CEO provides notice to the Executive (such date,
the “Disability Effective Date”).
 
Cause. The Company may terminate the Executive's employment at any time for
Cause. For purposes of this Agreement, "Cause" shall mean (i) the continued
failure of the Executive to perform substantially the Executive's duties with
the Company (including a violation of, or failure to comply with, the Company’s
policies) after a written demand for substantial performance is delivered to the
Executive by the CEO, which specifically identifies the manner in which the CEO
believes that the Executive has not substantially performed the Executive's
duties, or (ii) the willful engaging by the Executive in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company or
its affiliates, or (iii) the conviction of a felony or entry of a guilty or nolo
contendere plea by the Executive with respect thereto, or (iv) a breach of any
of provisions of this Agreement.
 
Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination to the Executive. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated, and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 90 days after the giving of
such notice). The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company or preclude the Company from asserting
such fact or circumstance in enforcing the Company's rights hereunder.  A Notice
of Termination shall also be provided (without a need to reference matters
addressed in clauses (i) and (ii) above) in the event of any termination by the
Company other than for Cause. The Executive shall provide to the Company a
minimum of 30 days’ prior written notice of his resignation.
 
Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company, or if the Executive resigns, the
effective date thereof, and (ii) if the Executive's employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.
 
Effect of Termination.  In the event of any termination of employment, except as
otherwise agreed by the Company, the Executive shall automatically be deemed to
have resigned and shall resign from all positions with the Company and its
affiliates as of the Date of Termination.
 
Obligations of the Company upon Termination.
 
Other than for Cause. If the Company shall terminate the Executive's employment
other than for Cause prior to the third anniversary of the Effective Date (the
“Initial Term”) and provided that the Executive executes within 30 days after
the Executive’s Date of Termination, and does not revoke, a general release of
claims in a form reasonably satisfactory to the Company, (i) the Company shall
pay to the Executive the Executive's Annual Base Salary through the Date of
Termination, and (ii) the Company shall pay, in accordance with the Company’s
payroll practices, the Executive’s Annual Base Salary from the day following the
Date of Termination through the last day of the Initial Term.
 

--------------------------------------------------------------------------------

Cause; Resignation. If the Executive's employment shall be terminated for Cause
or the Executive shall resign, this Agreement shall terminate without further
obligations to the Executive.
 
Death or Disability. If the Executive's employment is terminated by reason of
the Executive's death or Disability, this Agreement shall terminate without
further obligations to the Executive's legal representatives under this
Agreement.
 
Covenants.
 
Confidentiality. The Executive shall hold in a fiduciary capacity for the
benefit of the Company all information not generally known to the public
relating to the Company or any of its subsidiaries, and their respective
businesses, including the customer and client relationships to which the Company
will expose the Executive and which the Executive will develop on behalf of the
Company in the course of his duties hereunder, whether such information is
marked or otherwise identified as confidential or proprietary, or would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used
(“Confidential Information”). The Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
(provided the Company has been given notice of and opportunity to challenge or
limit the scope of disclosure purportedly so required), communicate or divulge
Confidential Information to anyone other than the Company and those designated
by it, except as reasonably necessary in connection with enforcement of the
Executive's right under this Agreement or his defense of any civil or criminal
investigation or proceeding. The Executive understands and acknowledges that his
obligations under this Agreement with regard to any particular Confidential
Information shall commence immediately upon the Executive first having access to
such Confidential Information (whether before or after he begins employment by
the Company) and shall continue during and after his employment by the Company
until such time as such Confidential Information has become public knowledge
other than as a result of the Executive's breach of this Agreement or breach by
those acting in concert with the Executive or on the Executive's behalf.
 
Non-competition; Non-solicitation. The Executive acknowledges the highly
competitive nature of the business of the Company and accordingly agrees that in
connection with the sale of all of the Executive’s shares in DR Systems, Inc.
(“DRS”) to the Company, and in exchange for good and valuable consideration
offered to the Executive by the Company, the Executive agrees not to engage in
Prohibited Activity during the Restricted Period. For purposes of this
Agreement, "Prohibited Activity" is activity in which the Executive: (i)
contributes his knowledge or participates in executive management or sales
activities on behalf of any person or entity within the United States engaged in
the business that is the same or similar business as the Company, including the
development and/or marketing of health information systems for medical imaging,
(ii) directly or indirectly, solicits for employment or consulting any employee
of the Company or any of its affiliates (which, for the purposes hereof,
includes DRS), or (iii) directly or indirectly contacts any customer of the
Company or any of its affiliates for the purposes of providing or selling to
those customers services or products similar to, or competitive with, the
services or products provided by Company or its affiliates. For purposes of this
Agreement, “Restricted Period” means the period commencing with the Effective
Date and continuing until the later to occur of: (A) the fourth anniversary of
the Effective Date, or (B) 12 months after the Date of Termination. Nothing
herein shall prohibit the Executive from purchasing or owning less than 5% of
the publicly traded securities of any corporation, provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation. This Section
does not, in any way, restrict or impede the Executive from exercising protected
rights to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order. The
Executive shall promptly provide written notice of any such order to the CEO.
 
Non-disparagement. The Executive agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company or its businesses, or any of its affiliates, employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties. The foregoing does not, in any way, restrict or impede the
Executive from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation or order. The Executive shall promptly provide written
notice of any such order to the CEO.
 

--------------------------------------------------------------------------------

Work Product. All inventions, discoveries, techniques, methods, processes, know
how, notes, reports, designs, drawings, documentation, computer programs, and
all other results, whether tangible or intangible, that are conceived, made,
produced or reduced to practice by the Executive during his employment with the
Company, either independently or jointly, through the use of the Company’s
(which, the purposes of this Section, shall be deemed to include its affiliates)
facilities, equipment or other resources or during time which should be devoted
by the Executive to the business of the Company (collectively, “Work Product”),
and all intellectual property rights therein arising in any jurisdiction
throughout the world and all related rights of priority under international
conventions with respect thereto, including all pending and future applications
and registrations therefor, and continuations, divisions, continuations-in-part,
reissues, extensions and renewals thereof (collectively, "Intellectual Property
Rights"), shall belong solely and exclusively to the Company.  The Executive
acknowledges that, by reason of being employed by the Company, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is "work made for hire" as defined in the Copyright Act of 1976 (17
U.S.C. § 101), and any such copyright is therefore owned by the Company. To the
extent that the foregoing does not apply, the Executive hereby irrevocably
assigns to the Company, for no additional consideration, his entire right, title
and interest in and to all Work Product and Intellectual Property Rights
therein, including the right to sue, counterclaim and recover for all past,
present and future infringement, misappropriation or dilution thereof, and all
rights corresponding thereto throughout the world, and does hereby waive any
rights, including any moral rights, which he may have in or to any Work Product.
During and after the Executive’s employment, he agrees to reasonably cooperate
with the Company, at the Company’s expense, to (i) apply for, obtain, perfect
and transfer to the Company the Work Product and Intellectual Property Rights,
and (ii) maintain, protect and enforce the same, including, without limitation,
executing and delivering to the Company any and all applications, oaths,
declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company a power of attorney to execute and deliver any
such documents on his behalf in his name and to do all other lawfully permitted
acts to transfer the Work Product to the Company and further the transfer,
issuance, prosecution and maintenance of all Intellectual Property Rights
therein, to the full extent permitted by law, if he does not promptly cooperate
with the Company’s request (without limiting the rights the Company shall have
in such circumstances by operation of law). The power of attorney is coupled
with an interest and shall not be affected by the Executive’s subsequent
incapacity.
 
Remedies. The Executive acknowledges that each of the preceding covenants has a
unique, substantial and immeasurable value to the Company and its affiliates,
that the Executive has sufficient assets and skills to provide a livelihood
while such covenants remain in force and that, as a result of the foregoing, in
the event that the Executive breaches such covenants, monetary damages may be an
insufficient remedy for the Company and equitable enforcement of the covenant
would be proper.  The Executive therefore agrees that the Company, in addition
to any other remedies available to it, will be entitled to preliminary and
permanent injunctive relief against any breach by the Executive of any of the
covenants, without the necessity of showing actual monetary damages or the
posting of a bond or other security.
 
Section 409A.
 
General Compliance. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended and the guidance promulgated
thereunder (collectively “Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.
 

--------------------------------------------------------------------------------

Specified Employees. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and the Executive is determined
to be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date (the "Specified
Employee Payment Date") or, if earlier, on the Executive's death. The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.
 
Reimbursements. To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to the Executive under this Agreement
shall be paid to the Executive on or before the last day of the year following
the year in which the expense was incurred, the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not effect amounts reimbursable or provided in any subsequent year, and the
right to reimbursement (and in-kind benefits provided to the Executive) under
this Agreement shall not be subject to liquidation or exchange for another
benefit.
 
Miscellaneous.
 
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, without reference to any state’s
principles of conflict of laws. Except for the purposes of enforcing the
covenants set forth in Section 0, the parties hereto irrevocably agree to submit
to the jurisdiction and venue of the courts of the State of Illinois, in any
action or proceeding brought with respect to or in connection with this
Agreement. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
 
Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:
 
At the most recent address on file for the Executive at the Company.
 
If to the Company:
 
Merge Healthcare Incorporated
350 N. Orleans Street, 1st Floor
Chicago, IL  60654
Attention:   Chief Executive Officer
 
With a copy to the Company's General Counsel at the same address or to such
other address as either party shall have furnished to the other in writing in
accordance herewith. Notice and communications shall be effective when actually
received by the addressee.
 
Waiver of Jury Trial. AS SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE
PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 

--------------------------------------------------------------------------------

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
Taxes. The Company may withhold from any amounts payable under this Agreement
such Federal, state, or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
 
Waiver. The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
 
Entire Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment, severance or change of control agreement between
the Executive and the Company or any of its affiliates.


IN WITNESS WHEREOF, the parties hereto have carefully reviewed and caused this
Agreement to be executed.
 
DR. MURRAY REICHER
                         
MERGE HEALTHCARE INCORPORATED
                 
By:
Justin Dearborn
Title:
Chief Executive Officer

 

--------------------------------------------------------------------------------

SCHEDULE B
 
FORM OF CHARLES ZUCKERMAN EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between Merge
Healthcare Incorporated, a Delaware corporation (the "Company"), and Charles
Zuckerman (the "Executive") effective as of the 25th day of February, 2015 (the
“Effective Date”).
 
WHEREAS, the Executive has certain skills, experience and expertise which the
Company has determined it desires to employ; and
 
WHEREAS, the Executive has indicated the desire to be so employed.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


Employment Period. The employment relationship shall be “at will” and can be
terminated by either the Executive or the Company at any time for any reason not
prohibited by law, subject to Section 0 and the other terms and conditions of
this Agreement.


 Position and Duties.
 
Position. The Executive shall serve as the Company’s EVP, Corporate Operations
with such authority, duties and responsibilities as are commensurate with such
position and as may be consistent with such position, reporting to the Chief
Financial Officer of the Company (the “CFO”). The position shall be located in
San Diego, California.  This location shall not change during the Restricted
Period (as defined in Section 0).  The Executive shall, if requested, also serve
as a member of the board of directors of the Company (the "Board") or as an
officer or director of any affiliate of the Company for no additional
compensation.
 
Duties. The Executive shall devote substantially all of his business time and
attention to the performance of the Executive's duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of the
CFO.
 
Compensation.
 
Base Salary. The Executive shall receive an annual base salary ("Annual Base
Salary") of $250,000 payable in periodic installments in accordance with the
Company's customary payroll practices.
 
Annual Bonus. For each fiscal year that the Executive is employed by the
Company, the Executive shall be entitled to participate in the Company's annual
incentive bonus plan then in effect (the "Company Bonus Plan").  The Executive’s
annual target bonus (“Annual Target Bonus”) for the calendar year 2015 shall be
equivalent to 50% of the Executive’s Annual Base Salary. Attainment of the
Annual Target Bonus shall be determined in accordance with the Company Bonus
Plan which, in 2015 shall be weighted (subject to Board approval) as follows:
(i) 25% towards the Company’s achievement of certain financial goals to be
established by the Board, and (ii) 75% towards the Executive’s achievement of
certain individual performance goals to be mutually agreed upon between the
Executive and the CFO. It is expected that one of the Executive’s individual
performance goals will entail meeting certain milestones in the establishment
and management of a patent monetization campaign.
 
Stock Options. The Executive shall be eligible to participate in the Company’s
2015 Equity Plan, as amended, or any successor plan (the “Plan”), subject to the
terms of the Plan, as determined by the Board, in its discretion.  Subject to
recommendation by the Compensation Committee of the Board, approval by the
Board, and the terms and conditions of the Plan, the Executive shall be granted
250,000 non-qualified stock options in the Company’s common stock with a vesting
period of four years.
 

--------------------------------------------------------------------------------

Other Benefits. The Executive shall be entitled to participate in all employee
welfare, perquisites, fringe benefit, vacation and other benefit plans,
practices, policies and programs generally applicable to the senior executives
of the Company.
 
Expenses. The Executive shall be entitled to receive reimbursement for all
expenses incurred by the Executive in accordance with the Company's policies for
its senior executives as in effect from time to time.
 
Termination of Employment.
 
Death or Disability. The Executive's employment shall terminate automatically
upon the Executive's death or Disability. “Disability” means the Executive’s
inability, due to illness, accident, injury, physical or mental incapacity or
other disability, to carry out effectively the Executive’s duties and
obligations to the Company for a period of at least 90 consecutive days or for
shorter periods aggregating at least 120 days (whether or not consecutive)
during any 12 month period.  A Disability shall be determined in the reasonable
judgment of the CFO in consultation with the Board, and shall be deemed to have
occurred on the date that the CFO provides notice to the Executive (such date,
the “Disability Effective Date”).
 
Cause. The Company may terminate the Executive's employment at any time for
Cause. For purposes of this Agreement, "Cause" shall mean (i) the continued
failure of the Executive to perform substantially the Executive's duties with
the Company (including a violation of, or failure to comply with, the Company’s
policies) after a written demand for substantial performance is delivered to the
Executive by the CFO, which specifically identifies the manner in which the CFO
believes that the Executive has not substantially performed the Executive's
duties, or (ii) the willful engaging by the Executive in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company or
its affiliates, or (iii) the conviction of a felony or entry of a guilty or nolo
contendere plea by the Executive with respect thereto, or (iv) a breach of any
of provisions of this Agreement.
 
Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination to the Executive. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated, and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 90 days after the giving of
such notice). The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company or preclude the Company from asserting
such fact or circumstance in enforcing the Company's rights hereunder.  A Notice
of Termination shall also be provided (without a need to reference matters
addressed in clauses (i) and (ii) above) in the event of any termination by the
Company other than for Cause.
 
Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company, or if the Executive resigns, the
effective date thereof, and (ii) if the Executive's employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.
 
Effect of Termination.  In the event of any termination of employment, except as
otherwise agreed by the Company, the Executive shall automatically be deemed to
have resigned and shall resign from all positions with the Company and its
affiliates as of the Date of Termination.
 
Obligations of the Company upon Termination.
 
Other than for Cause. If the Company shall terminate the Executive's employment
other than for Cause prior to the third anniversary of the Effective Date (the
“Initial Term”) and provided that the Executive executes within 30 days after
the Executive’s Date of Termination, and does not revoke, a general release of
claims in a form reasonably satisfactory to the Company, (i) the Company shall
pay to the Executive the Executive's Annual Base Salary through the Date of
Termination, and (ii) the Company shall pay, in accordance with the Company’s
payroll practices, the Executive’s Annual Base Salary from the day following the
Date of Termination through the last day of the Initial Term.
 

--------------------------------------------------------------------------------

Cause; Resignation. If the Executive's employment shall be terminated for Cause
or the Executive shall resign, this Agreement shall terminate without further
obligations to the Executive.
 
Death or Disability. If the Executive's employment is terminated by reason of
the Executive's death or Disability, this Agreement shall terminate without
further obligations to the Executive's legal representatives under this
Agreement.
 
Covenants.
 
Confidentiality. The Executive shall hold in a fiduciary capacity for the
benefit of the Company all information not generally known to the public
relating to the Company or any of its subsidiaries, and their respective
businesses, including the customer and client relationships to which the Company
will expose the Executive and which the Executive will develop on behalf of the
Company in the course of his duties hereunder, whether such information is
marked or otherwise identified as confidential or proprietary, or would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used
(“Confidential Information”). The Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
(provided the Company has been given notice of and opportunity to challenge or
limit the scope of disclosure purportedly so required), communicate or divulge
Confidential Information to anyone other than the Company and those designated
by it, except as reasonably necessary in connection with enforcement of the
Executive's right under this Agreement or his defense of any civil or criminal
investigation or proceeding. The Executive understands and acknowledges that his
obligations under this Agreement with regard to any particular Confidential
Information shall commence immediately upon the Executive first having access to
such Confidential Information (whether before or after he begins employment by
the Company) and shall continue during and after his employment by the Company
until such time as such Confidential Information has become public knowledge
other than as a result of the Executive's breach of this Agreement or breach by
those acting in concert with the Executive or on the Executive's behalf.
 
Non-competition; Non-solicitation. The Executive acknowledges the highly
competitive nature of the business of the Company and accordingly agrees that in
connection with the sale of all of the Executive’s shares in DR Systems, Inc.
(“DRS”) to the Company, and in exchange for good and valuable consideration
offered to the Executive by the Company, the Executive agrees not to engage in
Prohibited Activity during the Restricted Period. For purposes of this
Agreement, "Prohibited Activity" is activity in which the Executive: (i)
contributes his knowledge or participates in executive management or sales
activities on behalf of any person or entity within the United States engaged in
the business that is the same or similar business as the Company, including the
development and/or marketing of health information systems for medical imaging,
(ii) directly or indirectly, solicits for employment or consulting any employee
of the Company or any of its affiliates (which, for the purposes hereof,
includes DRS), or (iii) directly or indirectly contacts any customer of the
Company or any of its affiliates for the purposes of providing or selling to
those customers services or products similar to, or competitive with, the
services or products provided by Company or its affiliates. For purposes of this
Agreement, “Restricted Period” means the period commencing with the Effective
Date and continuing until 12 months after the Date of Termination. Nothing
herein shall prohibit the Executive from purchasing or owning less than 5% of
the publicly traded securities of any corporation, provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation. This Section
does not, in any way, restrict or impede the Executive from exercising protected
rights to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order. The
Executive shall promptly provide written notice of any such order to the CFO. 
The restrictive covenants set forth in this Section 00 shall not prohibit the
Executive from becoming an employee of or consultant to Merry X-Ray Corporation
(“Merry X-Ray”) following the Date of Termination and shall not restrict Merry
X-Ray from hiring Company employees that respond to a general solicitation of
employment that is made available to the public.
 
Non-disparagement. The Executive agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company or its businesses, or any of its affiliates, employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties. The foregoing does not, in any way, restrict or impede the
Executive from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation or order. The Executive shall promptly provide written
notice of any such order to the CFO.
 

--------------------------------------------------------------------------------

Work Product. All inventions, discoveries, techniques, methods, processes, know
how, notes, reports, designs, drawings, documentation, computer programs, and
all other results, whether tangible or intangible, that are conceived, made,
produced or reduced to practice by the Executive during his employment with the
Company, either independently or jointly, through the use of the Company’s
(which, the purposes of this Section, shall be deemed to include its affiliates)
facilities, equipment or other resources or during time which should be devoted
by the Executive to the business of the Company (collectively, “Work Product”),
and all intellectual property rights therein arising in any jurisdiction
throughout the world and all related rights of priority under international
conventions with respect thereto, including all pending and future applications
and registrations therefor, and continuations, divisions, continuations-in-part,
reissues, extensions and renewals thereof (collectively, "Intellectual Property
Rights"), shall belong solely and exclusively to the Company.  The Executive
acknowledges that, by reason of being employed by the Company, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is "work made for hire" as defined in the Copyright Act of 1976 (17
U.S.C. § 101), and any such copyright is therefore owned by the Company. To the
extent that the foregoing does not apply, the Executive hereby irrevocably
assigns to the Company, for no additional consideration, his entire right, title
and interest in and to all Work Product and Intellectual Property Rights
therein, including the right to sue, counterclaim and recover for all past,
present and future infringement, misappropriation or dilution thereof, and all
rights corresponding thereto throughout the world, and does hereby waive any
rights, including any moral rights, which he may have in or to any Work Product.
During and after the Executive’s employment, he agrees to reasonably cooperate
with the Company, at the Company’s expense, to (i) apply for, obtain, perfect
and transfer to the Company the Work Product and Intellectual Property Rights,
and (ii) maintain, protect and enforce the same, including, without limitation,
executing and delivering to the Company any and all applications, oaths,
declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company a power of attorney to execute and deliver any
such documents on his behalf in his name and to do all other lawfully permitted
acts to transfer the Work Product to the Company and further the transfer,
issuance, prosecution and maintenance of all Intellectual Property Rights
therein, to the full extent permitted by law, if he does not promptly cooperate
with the Company’s request (without limiting the rights the Company shall have
in such circumstances by operation of law). The power of attorney is coupled
with an interest and shall not be affected by the Executive’s subsequent
incapacity.
 
Remedies. The Executive acknowledges that each of the preceding covenants has a
unique, substantial and immeasurable value to the Company and its affiliates,
that the Executive has sufficient assets and skills to provide a livelihood
while such covenants remain in force and that, as a result of the foregoing, in
the event that the Executive breaches such covenants, monetary damages may be an
insufficient remedy for the Company and equitable enforcement of the covenant
would be proper.  The Executive therefore agrees that the Company, in addition
to any other remedies available to it, will be entitled to preliminary and
permanent injunctive relief against any breach by the Executive of any of the
covenants, without the necessity of showing actual monetary damages or the
posting of a bond or other security.
 
Section 409A.
 
General Compliance. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended and the guidance promulgated
thereunder (collectively “Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.
 

--------------------------------------------------------------------------------

Specified Employees. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and the Executive is determined
to be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date (the "Specified
Employee Payment Date") or, if earlier, on the Executive's death. The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.
 
Reimbursements. To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to the Executive under this Agreement
shall be paid to the Executive on or before the last day of the year following
the year in which the expense was incurred, the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not effect amounts reimbursable or provided in any subsequent year, and the
right to reimbursement (and in-kind benefits provided to the Executive) under
this Agreement shall not be subject to liquidation or exchange for another
benefit.
 
Miscellaneous.
 
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, without reference to any state’s
principles of conflict of laws. Except for the purposes of enforcing the
covenants set forth in Section 0, the parties hereto irrevocably agree to submit
to the jurisdiction and venue of the courts of the State of Illinois, in any
action or proceeding brought with respect to or in connection with this
Agreement. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
 
Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
Charles Zuckerman
11020 Caminito Vista Pacifica
San Diego, CA 92131


If to the Company:
 
Merge Healthcare Incorporated
350 N. Orleans Street, 1st Floor
Chicago, IL  60654
Attention:   Chief Executive Officer
 
With a copy to the Company's General Counsel at the same address or to such
other address as either party shall have furnished to the other in writing in
accordance herewith. Notice and communications shall be effective when actually
received by the addressee.
 
Waiver of Jury Trial. AS SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE
PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 

--------------------------------------------------------------------------------

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
Taxes. The Company may withhold from any amounts payable under this Agreement
such Federal, state, or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
 
Waiver. The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
 
Entire Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment, severance or change of control agreement between
the Executive and the Company or any of its affiliates.
 
IN WITNESS WHEREOF, the parties hereto have carefully reviewed and caused this
Agreement to be executed.
 
CHARLES ZUCKERMAN
                             
MERGE HEALTHCARE INCORPORATED
                                
By:
Justin Dearborn
 
Title:
Chief Executive Officer

 

--------------------------------------------------------------------------------

SCHEDULE C
 
DIRECTORS AND OFFICERS RESIGNATIONS
 
Leo Zuckerman (Director)
Emma Zuckerman (Director)
John Schaefer (Director and Chief Operating Officer)
Kent Curtis (Chief Information Officer)
 

--------------------------------------------------------------------------------

SCHEDULE D
 
FORM OF OPTION CANCELLATION AGREEMENT
 
OPTION CANCELLATION AGREEMENT
 
This Option Cancellation Agreement (the “Agreement”) is entered into as of
February ___, 2015, by and between DR Systems, Inc., a California corporation
(the “Company”), and  _________ (the “Optionholder”). Each party is sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties.”
 
RECITALS:
 
WHEREAS, Optionholder is a consultant / employee of the Company as of the date
of this Agreement;
 
WHEREAS, as of the date hereof, Optionholder holds options to purchase ______
shares of the Company’s common stock at a $________ per share exercise price
pursuant to the Company’s 2009 Incentive Plan (the “Plan”) and a stock option
agreement between the Parties (collectively, the “Options”);
 
WHEREAS, the Company expects that certain of the Company’s shareholders who, in
the aggregate, hold at least 90% of the issued and outstanding shares of the
Company’s common stock (each, a “Selling Shareholder” and, collectively, the
“Selling Shareholders”) will enter into a stock purchase agreement (the “Stock
Purchase Agreement”) with Merge Healthcare Solutions, Inc., a Delaware
corporation (“Buyer”), pursuant to which the Selling Shareholders’ will sell all
of their shares of the Company’s common stock to Buyer (the “Transaction”); and
 
WHEREAS, in accordance with the terms of this Agreement, Optionholder agrees to
the cancellation of his or her Options in exchange for the right to receive cash
proceeds from the Company (subject to applicable withholdings) equal to three
dollars ($3.00) for each unexercised outstanding share subject to the Options
(whether or not vested).
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in this Agreement, and intending to be legally bound, the Parties
agree as follows:
 
Agreement Not to Exercise Option. Optionholder hereby agrees not to exercise the
Options on or before the date the Transaction closes (the “Closing Date”), and
that any such attempt to exercise the Options will be deemed null and void.
 
Cancellation of Options. The Parties hereby agree that the Options shall be
terminated and cancelled effective as of the Closing Date in exchange for the
right to receive the cash consideration described in Section 3 below. Upon
cancellation of the Options, Optionholder acknowledges and agrees that
Optionholder shall have no further rights or interests in the Company pursuant
to the Options, and forever waives and relinquishes any and all rights to
purchase shares of common stock or equity of any successor entity under the Plan
and the applicable stock option award agreements.
 
Amount of Cash Consideration for Options. In exchange for the cancellation of
the Options described in Section 2 above, Optionholder shall receive three
dollars ($3.00) (less withholdings) from the Company for each unexercised and
outstanding share subject to each Option (whether or not vested), in cash (the
“Payment Rights”).
 

--------------------------------------------------------------------------------

Payment. The Company shall pay the Per Share Option Consideration to the
Optionholder no later than 30 days following the Closing Date. This payment
shall be effected as part of the Company’s normal payroll process or as
otherwise determined by the Company.
 
Tax Matters. Optionholder is responsible for payment of all taxes (including any
interest and penalties) legally imposed upon him or her in connection with
benefits provided under this Agreement, and the Company shall have no liability
to Optionholder or any other party with respect to any such tax or amount. All
benefits and payments provided hereunder are subject to applicable tax and other
withholdings required by law, and they will be made net of such withholding
amounts if required by applicable law. The undersigned Optionholder understands
that the Company expects to withhold from amounts paid pursuant to this
Agreement all applicable income, employment and similar taxes. The Company has
attempted in good faith to structure the Payment Rights hereunder to comply with
applicable tax law, including the exemptions from and rules for permissible
deferred payment rights under Internal Revenue Code Section 409A (“Code Section
409A”), although there can be no certainty that the Internal Revenue Service
(the “IRS”) will agree. If the IRS does not agree and asserts that any payment
right hereunder is deferred compensation subject to Code Section 409A, the IRS
could seek to impose greater taxes on Optionholder, including interest and
penalties. While the Company believes this is an unlikely event, the Company
cannot provide absolute assurance and Optionholder may want to consult his or
her own tax adviser with any questions. For these purposes, each amount to be
paid with respect to a Payment Right hereunder is designated as a separate
payment and such payments will not collectively be treated as a single payment.
Certain additional terms related to Code Section 409A are set forth in Sections
0 and 9 below.
 
Closing Date of the Agreement. The Parties acknowledge and agree that this
Agreement is expressly made and conditioned upon the consummation of the
Transaction. This Agreement and the offer made by the Company to Optionholder
for the cash-out of the Options shall automatically terminate and have no
further force or effect if the Closing Date does not occur on or before March
15, 2015, unless extended in writing by an agreement between the Company and
Optionholder. In the event of such termination of this Agreement, the Options
will remain outstanding and exercisable in accordance with the terms of the
applicable stock option award agreement.
 
Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes in its entirety
any and all prior undertakings and agreements between the Parties with respect
to the subject matter hereof.
 
Amendments and Waivers. Any term of this Agreement may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Optionholder,
or their permitted successors or assigns. The waiver by a Party of any breach
hereof or default in the performance hereof shall not be deemed to constitute a
waiver of any other default or any succeeding breach or default. Notwithstanding
anything to the contrary contained in this Section 0, (1) to the extent that any
amendment to this Agreement with respect to the Payment Rights would constitute
under Code Section 409A a delay in a payment or a change in the form of payment,
then such amendment must be done in a manner that complies with Code Section
409A(a)(4)(C), and (2) the Company shall have authority in its discretion to
terminate this Agreement (and other arrangements sponsored by the Company at the
relevant time that are treated as having been deferred under a single plan under
Treas. Reg. §1.409A-1(c)(2)) and liquidate all amounts thereunder in the manner
set forth in Treas. Reg. §1.409A-3(j)(4)(ix)(B) and (C).
 
Treatment of Cancelled Options. Optionholder understands and agrees that the
effect of this Agreement will cause all of his/her Options to no longer qualify
as an incentive stock option (“ISO”) under Internal Revenue Code Section 422 and
in such case, such affected portion of the Options shall not be treated as an
ISO notwithstanding any designation otherwise. Optionholder further understands
and agrees that the Company will not be responsible for any adverse or
unexpected tax consequences imposed by Internal Revenue Code Sections 83, 280G,
409A or 422 or any other law or regulation and that Optionholder will be solely
responsible for any tax liability imposed on Optionholder as a result of this
Agreement.
 

--------------------------------------------------------------------------------

Governing Law. This Agreement shall be governed in all respects by the laws of
the State of California.
 
Severability. If any provision of this Agreement, or the application thereof,
shall for any reason and to any extent be invalid or unenforceable, then the
remainder of this Agreement shall be interpreted so as reasonably to effect the
intent of the Parties hereto. The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that shall achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision.
 
Confidentiality. The terms of this Agreement, all materials accompanying this
Agreement (if any) and all other information provided to Optionholder regarding
the Transaction are confidential information regarding the Company. Optionholder
hereby agrees to maintain the confidentiality of such information and not to
disclose it to any person (other than to his or her advisors, and then only if
they have similarly agreed to maintain the confidentiality of this information),
and such information shall also be subject to the confidentiality obligations
under any confidentiality or nondisclosure agreement in effect between
Optionholder and Company.
 
Transferability; Assignability and Binding Effect; No Third Party Beneficiaries.
Except as otherwise set forth in this Agreement, the Payment Rights may not be
transferred in any manner otherwise than by way of an involuntary transfer or by
operation of law (including, but not limited to, (i) a sale by Optionholder’s
trustee in bankruptcy, (ii) a sale to a purchaser at any creditor’s or court
sale, (iii) a transfer pursuant to a divorce decree, (iv) a transfer pursuant to
the laws of intestacy or by will, or (v) a transfer triggered pursuant to any
estate planning trust instrument governing such ownership). Notwithstanding the
foregoing, no Party hereto may assign (whether by transfer, merger with or into
another entity, consolidation or otherwise, in each case other than the
Transaction) any of its rights or obligations hereunder without the prior
written consent of the other Party hereto. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective executors,
administrators, heirs, successors and permitted assigns. Any assignment in
violation of this provision shall be void. No provisions of this Agreement are
intended, nor shall be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any other person unless
specifically provided otherwise herein and, except as so provided, all
provisions hereof shall be personal solely between the Parties to this
Agreement. Notwithstanding the foregoing, in the event of any permitted
assignment of the rights or obligations arising under this Agreement by
Optionholder or the Company, no such assignment or transaction shall relieve
Optionholder or the Company of its obligations hereunder, and such successor or
assignee shall assume this Agreement in writing and agree to be bound by and to
comply with all of the terms and conditions hereof or otherwise confirm in
writing its obligations pursuant hereto, in each case in such form as is
reasonably acceptable to the Company.
 
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. Facsimile copies of originally executed signature
pages shall serve for all purposes as originally executed signature pages.
 
IN WITNESS WHEREOF, each of the Parties have executed this Agreement as of the
date first set forth above.
 
OPTIONHOLDER
 
DR SYSTEMS, INC.
 
 
 
  
By: 
  
Signature
Charles Zuckerman
 
 
 
  
Its: 
Chief Financial Officer 
Print Name
 
 

 
 

--------------------------------------------------------------------------------
